While I concur in Judge Guernsey's opinion, an additional ground of reversal should be noted.
In Sun Finance  Loan Co. v. Cononico (1959), 177 N.E.2d 84, the court states:
"* * * It is a single sheet of paper with only five lines for disclosure of all creditors with address and amount. From the advertising activities of all small loan companies, from their listings with other creditors in the trusteeship proceedings in this and other courts; from the known financial stresses of those *Page 203 
who, for the most part, are their customers, it is manifest that five lines for listing of all indebtedness of the normal small loan customer is a woefully insufficient space, and that from twelve to twenty spaces would ordinarily be required for such a listing of creditors.
"Until small loan companies are realistic in furnishing sufficient space for the listing of existing debts by their hard pressed customers, courts, which have to do with the multiplicity of collection claims against these customers, can scarcely be blamed for viewing with suspicion the claim that such a postage stamp size paper is expected to produce an exhaustive list of indebtedness. The court finds that neither plaintiff nor defendant expected all such debts to be listed, notwithstanding the formidable language at the top of the form, and that the listing was intended, at most, as a check of credit references."
In the present case, the form used by the finance company provides only one small blank in which to insert a lump sum figure. The finance company contends that the lump sum to be so inserted was supposed to be a completely accurate addition by the customer to arrive at the sum total of all his then outstanding indebtedness. One cannot help wondering if the company claims that its customer must mentally, while sitting in the loan office, know existing, and prorate pending gas, water and electric bills; know the exact balance on outstanding charge accounts, the amount due the milkman, etc. Under present day business conditions, a man needs time and records to compute present indebtedness, and generally he must be given a specific date, i. e., as of last month, last week, etc.
Ignoring the finance company's form, and looking to the substance of the loan transaction here, the statement of indebtedness must be considered as requiring, and providing, only a reasonable estimate.
To avoid a bankruptcy discharge, the finance company must prove a false, material and knowing statement.
In the absence of proof that a potential debtor was (1) specifically requested to itemize his indebtedness, (2) adequately informed as to what matters can be excluded, and the date to be used for computation, and (3) explicitly warned that any knowing misstatement is a fraud such as would prevent a discharge in bankruptcy, no discrepancy in a borrower's estimated *Page 204 
indebtedness is "material" within the requirement of the statute unless it is most gross.
The discrepancy here is not so gross as to be material. Even if considered material, it is not so gross as to imply in itself that it was a knowing misstatement. There is, therefore, insufficient evidence from which to find a false, material and knowing statement or representation.
DUFFEY, J., of the Tenth Appellate District, sitting by designation in the Third Appellate District.